DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/30/2020 has been entered.

Response to Amendment
The affidavit under 37 CFR 1.132 filed 06/30/2020 has been considered and is sufficient to overcome the previous prior art rejections that relied upon the combination of 5159915 (Saito) in view of US 20150122217 (Bullmer) [e.g., the examiner agrees with applicant’s remarks that the invention(s) per applicant’s amendments, of which specifically provide that the fuel is brought to an autoignition temperature as the fuel flows toward the nozzle exit such that the fuel will combust at the nozzle exit is/are not necessarily suggested per Bullmer]; [e.g., while Bullmer does suggest that increasing the fuel temperature beyond the point of supercritical conditions may be done so as to accordingly improve/optimize the fuel evaporation, even though the degree of improvement/optimization is not significantly more than that of which is associated with increasing the fuel temperature to supercritical conditions, Bullmer does not expressly teach bringing the fuel temperature all the way up to an autoignition temperature].

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the independent claims 1, 11 and 16 (and dependent claims 42, 44 and 46) have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments [e.g., in view of applicant’s amendments and remarks, the examiner is no longer relying on the prior art reference 5159915 (Saito) as a primary reference]; [e.g., while the examiner does not necessarily agree that the claimed invention(s) per applicant’s amendments preclude a reasonable interpretation of obviousness in view of the teachings per US 20150122217 (Bullmer) and Saito, an updated search performed in view of applicant’s amendments (and the discussion per the applicant-initiated interview held on 06/19/2020) revealed prior art that is highly relevant to the subject matter of the amended claims, such that the prior art reference WO 0190568 (Boboschewski) fairly renders the subject matter of the claimed invention(s) obvious when viewed in combination with Bullmer, in particular the subject matter concerning the controlling of the variable current/power to a fuel injector nozzle heater/heating element in such a way that the fuel within the nozzle is heated to an autoignition (or self-ignition) temperature so as to enable a combustion of the fuel immediately upon exiting the nozzle (or during a combustion phase of the ignition cylinder), thereby eliminating the need for a separate ignition device/outside conflagrant (see page 2, lines 41-50)].
e.g., the integration of the heater/heating element with the nozzle per Boboschewski differs from the claimed invention in this way], however, this limitation is clearly taught by Bullmer, and to the extent that Bullmer and Boboschewski are each relevant to at least the same general field(s) of endeavor concerning heated fuel injectors for internal combustion engines, diesel engine fuel injectors, fuel injector nozzles provided with heaters/heating elements, etc., there would clearly be no surprising and/or unexpected result(s)/effect(s) yielded via the provision of heating a fuel injector nozzle heater/coil (regardless of how the heater/coil is integrated into/around the nozzle) to/above the temperature(s) claimed (and as per Boboschewski) [e.g., Bullmer already at least suggests heating the nozzle to a desired temperature which includes temperatures exceeding supercritical conditions and/or encompassing autoignition conditions (e.g., even though there is a diminishing return of sorts in terms of the improvement in fuel evaporation yielded after the temperature of the fuel reaches supercritical conditions, an improvement in fuel evaporation is still nonetheless suggested for temperatures exceeding supercritical conditions and/or encompassing autoignition conditions)]; [e.g., applying the teachings concerning the heating of a fuel in/at an injector nozzle to an autoignition (or self-ignition temperature) such that the fuel combusts immediately after it exits (or at) the nozzle (and without an outside conflagrant/separate ignition device) would be applicable to other comparable and/or analogous fuel injector nozzle heater/heating element configurations, including those that provide the heater/heating element/coil around the outer portion of the nozzle, such as the fuel injector nozzle heater per Bullmer, and as such, the claimed invention(s) is/are fairly rendered obvious]. See detailed rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10-11, 14, 16, 18, 20-21, 25-26, 33, 42, 44 and 46-58 are rejected under 35 U.S.C. 103 as being obvious over US 20150122217 (Bullmer) in view of WO 0190568 (Boboschewski).
Regarding claims 1, 11 and 16, Bullmer (Figures 2, 7) teaches a fuel heating apparatus [and a method of heating fuel, and an engine] comprising:
a fuel injector (40) having a nozzle [e.g., per Fig. 7, the portion of the fuel injector indicated below the structure indicated by reference numeral 40, wrapped by the injector heating coil 33, and protruding into the cylinder], wherein the fuel injector and nozzle include a flow passage (43) for fuel (see Fig. 7), and wherein the nozzle includes a nozzle exit (see Fig. 7);
a conductive coil (or electromagnetic inductor) (33) that is wrapped around at least an outer surface of the nozzle (see Fig. 7), wherein the coil and nozzle are inductively cooperative with each other such that the coil, in response to a variable current through the coil, is configured to induce a heating of the nozzle (see Fig. 7 in conjunction with paragraph [0077]) [e.g., the variable current/power supply (illustrated) is implied in consideration that the control signal for driving the heater to heat the fuel in the fuel injector nozzle is based on a desired fuel temperature]; and
a circuit in electrical cooperation with the coil (17, 45, the electric power supply circuit illustrated at the heater 33), the circuit configured to (1) provide the variable current to the coil to thereby induce a current in the nozzle that causes the heating of the nozzle (see Fig. 7 in conjunction with paragraph [0077]) and (2) control the variable current through the coil so that (i) the heated nozzle heats the fuel to a desired temperature as it flows toward the nozzle exit (see Fig. 7 in conjunction with paragraph [0077]), and (ii) the heated fuel combusts shortly after (but not necessarily immediately/instantaneously as) it exits from the nozzle at the nozzle exit without aid of an outside conflagrant (see Fig. 7 in conjunction with paragraph [0077]).
Bullmer fails to explicitly teach wherein the heated nozzle heats the fuel to an autoignition temperature point as it flows toward the nozzle exit [e.g., which would result in the heated fuel combusting instantaneously as it exits from the nozzle at the nozzle exit].
Note that Bullmer does provide that the fuel may be heated to the desired temperature (see paragraph [0077]), and that Bullmer further suggests that increasing the fuel temperature beyond the point of supercritical conditions [e.g., encompassing autoignition conditions] may be done so as to accordingly improve/optimize the fuel evaporation, even though the degree of improvement/optimization is not significantly more than that of which is see paragraph [0039]) [e.g., the result(s)/effect(s) yielded by increasing to autoignition conditions would still be considered predictable with respect to the resultant effect(s) on the fuel evaporation].
However, Boboschewski (Figure 1) teaches an analogous system/method for injecting fuel into an internal combustion engine (see abstract and/or page 1, lines 13-14), and wherein a corresponding fuel injector nozzle (11) is provided with a heater (6) configured to heat the fuel in/at the nozzle to a desired temperature (see Fig. 1 in conjunction with page 2, lines 60-62). Boboschewski further describes at least one embodiment that entails heating the fuel to/above an autoignition (e.g., self-ignition) temperature such that ignition/combustion takes place directly [e.g., immediately, instantaneously] when the fuel exits at the outlet of the nozzle, without the aid of a separate ignition device/outside conflagrant (see page 2, lines 41-50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the heated nozzle heats the fuel to an autoignition temperature point as it flows toward the nozzle exit as a modification (or an alternative) in the diesel engine per Bullmer [e.g., heating the fuel per Bullmer to a desired temperature that exceeds supercritical conditions by heating the fuel to an autoignition (e.g., self-ignition) temperature], as suggested by Boboschewski, so as to accordingly further reduce fuel consumption and/or so as to eliminate the need for a separate ignition device (see page 1, lines 27-28 and page 2, lines 41-50)
additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results]; [e.g., in consideration that Bullmer and Boboschewski are each relevant to at least the same general field(s) of endeavor concerning heated fuel injectors for internal combustion engines, diesel engine fuel injectors, fuel injector nozzles provided with heaters/heating elements, etc., there would clearly be no surprising and/or unexpected result(s)/effect(s) yielded via the provision of heating a fuel injector nozzle heater/heating element (regardless of how the heater/coil is integrated into/around the nozzle) to/above the temperature(s) claimed (and as per Boboschewski)].
Regarding claim 3, Bullmer in view of Boboschewski teaches the invention as claimed and as discussed above. Bullmer (Figures 2, 7) further teaches (at least implicitly) wherein the induced current comprises eddy currents (see Fig. 7) [e.g., this is implied in view of the disclosed coil shape of the heater 33 (e.g., the coil will behave like a magnet when electrical current from the illustrated power supply is passed through the coil (e.g., thereby creating an electromagnet), and eddy currents will be induced via the resultant magnetic field(s))].
Regarding claim 5, Bullmer in view of Boboschewski teaches the invention as claimed and as discussed above. Bullmer fails to explicitly teach wherein the circuit is further configured to provide the variable current to the coil to a point that causes the fuel to combust as it exits from the nozzle without the aid of a spark.
However, Boboschewski (Figure 1) teaches an analogous system/method for injecting fuel into an internal combustion engine (see abstract and/or page 1, lines 13-14), and wherein a corresponding fuel injector nozzle (11) is provided with a heater (6) configured to heat the fuel in/at the nozzle to a desired temperature (see Fig. 1 in conjunction with page 2, lines 60-62). Boboschewski further describes at least one embodiment that entails heating the fuel to/above an autoignition (e.g., self-ignition) temperature such that ignition/combustion takes place directly [e.g., immediately, instantaneously] when the fuel exits at the outlet of the nozzle, without the aid of a separate ignition device/outside conflagrant/spark/spark plug (see page 2, lines 41-50); see motivation(s) as discussed with regard to claim 1.
Regarding claim 10, Bullmer in view of Boboschewski teaches the invention as claimed and as discussed above. Bullmer (Figures 2, 7) further teaches (at least implicitly) a fuel actuator [construed as being defined and/or encompassed by the fuel injector portion 40] located upstream from the nozzle with reference to a fuel flow direction for a fuel flowing through the fuel injector (see Fig. 7 in conjunction with paragraph [0063], last three lines) [e.g., note the recitation of “The ECU at the same time outputs an injector actuation request”];
wherein the nozzle comprises a nozzle body and a nozzle tip (see Fig. 7) [e.g., the nozzle body defined by the nozzle portions outside of the cylinder, the nozzle tip defined by the nozzle portion protruding into the cylinder], wherein the see Fig. 7).
Regarding claim 14, Bullmer in view of Boboschewski teaches the invention as claimed and as discussed above. Bullmer (Figures 2, 7) further teaches (at least implicitly) flowing the fuel from a fuel actuator [construed as being defined and/or encompassed by the fuel injector portion 40] of the fuel injector into the nozzle of the fuel injector (see Fig. 7 in conjunction with paragraph [0063], last three lines) [e.g., note the recitation of “The ECU at the same time outputs an injector actuation request”], the nozzle further including a nozzle body and a nozzle tip that extends into an ignition cylinder (see Fig. 7) [e.g., the nozzle body defined by the nozzle portions outside of the cylinder, the nozzle tip defined by the nozzle portion protruding into the cylinder]; and
wherein the inductively heating step comprises inductively heating the nozzle body via the coil (see Fig. 7 in conjunction with paragraph [0077]).
Bullmer fails to explicitly teach wherein the combusting step comprises combusting the heated fuel flowing through the nozzle tip to create combustion into the ignition cylinder at the nozzle exit.
However, Boboschewski (Figure 1) teaches an analogous system/method for injecting fuel into an internal combustion engine (see abstract and/or page 1, lines 13-14), and wherein a corresponding fuel injector nozzle (11) is provided with a heater (6) configured to heat the fuel in/at the nozzle to a desired temperature (see Fig. 1 in conjunction with page 2, lines 60-62). Boboschewski e.g., self-ignition) temperature such that ignition/combustion takes place directly [e.g., immediately, instantaneously] when the fuel exits at the outlet of the nozzle, without the aid of a separate ignition device/outside conflagrant/spark (see page 2, lines 41-50); see motivation(s) as discussed with regard to claim 1.
Regarding claim 18, Bullmer in view of Boboschewski teaches the invention as claimed and as discussed above. Bullmer (Figures 2, 7) further teaches wherein the electromagnetic inductor comprises:
a conductive coil (33) that circumferentially envelops at least a portion of the nozzle (see Fig. 7).
Regarding claim 20, Bullmer in view of Boboschewski teaches the invention as claimed and as discussed above. Bullmer (Figures 2, 7) further teaches (at least implicitly) wherein the coil and the nozzle form a step-down transformer [e.g., the transfer of the current from the illustrated electric current/power source to the coil 33 and the nozzle, such that a decrease in voltage across the aforementioned components can be inferred in view of the inherent electrical resistance(s) associated with each of the aforementioned components] (see Fig. 7 in conjunction with paragraph [0077]).
Regarding claim 21, Bullmer in view of Boboschewski teaches the invention as claimed and as discussed above. Bullmer (Figures 2, 7) further teaches a variable power supply (see Fig. 7 in conjunction with paragraph [0077]) [e.g., the variable current/power supply (illustrated) is implied in consideration that the control signal for driving the heater to heat the fuel in the fuel injector nozzle is based on a desired fuel temperature].
Regarding claim 25, Bullmer in view of Boboschewski teaches the invention as claimed and as discussed above. Bullmer (Figures 2, 7) further teaches wherein the system does not include a spark plug (see Fig. 7 in conjunction with paragraph [0066], lines 1-4) [e.g., at least in the case of diesel engines, such that diesel engines do not include spark plugs].
Regarding claims 26 and 33, Bullmer in view of Boboschewski teaches the invention as claimed and as discussed above. Bullmer (Figures 2, 7) further teaches (at least implicitly) wherein the nozzle further comprises:
a nozzle body that extends from a shoulder of an upper portion of the fuel injector (see Fig. 7) [e.g., the nozzle body defined by the nozzle portions outside of the cylinder, the nozzle tip defined by the nozzle portion protruding into the cylinder, the shoulder of an upper portion of the fuel injector defined and/or encompassed by the fuel injector portion 40 where the nozzle extends from the fuel injector]; and
a nozzle tip that extends into the ignition cylinder (see Fig. 7), wherein the nozzle exit is located on the nozzle tip (see Fig. 7); and
wherein the electromagnetic inductor includes a conductive coil (33) wrapped around an outer surface of the nozzle body (see Fig. 7).
Regarding claims 42, 44 and 46, Bullmer in view of Boboschewski teaches the invention as claimed and as discussed above. Bullmer fails to explicitly teach wherein the heated fuel (heated via the electric circuit/variable at the autoignition temperature point combusts as it exits the nozzle at the nozzle exit to create combustion into an ignition cylinder for an engine during a combustion phase for the ignition cylinder.
However, Boboschewski (Figure 1) teaches an analogous system/method for injecting fuel into an internal combustion engine (see abstract and/or page 1, lines 13-14), and wherein a corresponding fuel injector nozzle (11) is provided with a heater (6) configured to heat the fuel in/at the nozzle to a desired temperature (see Fig. 1 in conjunction with page 2, lines 60-62). Boboschewski further describes at least one embodiment that entails heating the fuel to/above an autoignition (e.g., self-ignition) temperature such that ignition/combustion takes place directly [e.g., immediately, instantaneously] when the fuel exits at the outlet of the nozzle, without the aid of a separate ignition device/outside conflagrant/spark (see page 2, lines 41-50); [e.g., the combustion phase is implied since the fuel is in fact combusting immediately, instantaneously when the fuel exits at the outlet of the nozzle]; see motivation(s) as discussed with regard to claim 1.
Regarding claims 47, 51 and 55, Bullmer in view of Boboschewski teaches the invention as claimed and as discussed above. Bullmer fails to explicitly teach wherein the control of the variable current is (or can be) configured to create continuous combustion of the heated fuel reaching the nozzle exit.
However, Boboschewski (Figure 1) teaches an analogous system/method for injecting fuel into an internal combustion engine (see abstract and/or page 1, lines 13-14), and wherein a corresponding fuel injector nozzle (11) is provided with a heater (6) configured to heat the fuel in/at the nozzle to a desired temperature (see Fig. 1 in conjunction with page 2, lines 60-62). Boboschewski further describes at least one embodiment that entails heating the fuel to/above an autoignition (e.g., self-ignition) temperature such that ignition/combustion takes place directly [e.g., immediately, instantaneously] when the fuel exits at the outlet of the nozzle [e.g., which would define and/or encompass a continuous combustion at the nozzle exit for the duration of the fuel injection], without the aid of a separate ignition device/outside conflagrant/spark (see page 2, lines 41-50); see motivation(s) as discussed with regard to claim 1.
Regarding claims 48, 52 and 56, Bullmer in view of Boboschewski teaches the invention as claimed and as discussed above. Bullmer (Figures 2, 7) further teaches wherein the fuel may be gasoline fuel such that the variable current is controlled to enable combustion of the gasoline fuel proximate to the nozzle exit (see Fig. 7 in conjunction with paragraph [0066], lines 1-4). Bullmer fails to explicitly teach wherein the combustion takes place at the nozzle exit.
However, Boboschewski (Figure 1) teaches an analogous system/method for injecting fuel into an internal combustion engine (see abstract and/or page 1, lines 13-14), and wherein a corresponding fuel injector nozzle (11) is provided with a heater (6) configured to heat the fuel in/at the nozzle to a desired temperature (see Fig. 1 in conjunction with page 2, lines 60-62). Boboschewski further describes at least one embodiment that entails heating the fuel to/above an autoignition (e.g., self-ignition) temperature such that ignition/combustion e.g., immediately, instantaneously] when the fuel exits at the outlet of the nozzle [e.g., which would define and/or encompass a continuous combustion at the nozzle exit for the duration of the fuel injection], without the aid of a separate ignition device/outside conflagrant/spark (see page 2, lines 41-50); see motivation(s) as discussed with regard to claim 1.
Regarding claims 49, 53 and 57, Bullmer in view of Boboschewski teaches the invention as claimed and as discussed above. Bullmer (Figures 2, 7) further teaches wherein the fuel may be diesel fuel such that the variable current is controlled to enable combustion of the diesel fuel proximate to the nozzle exit (see Fig. 7 in conjunction with paragraph [0066], lines 1-4). Bullmer fails to explicitly teach wherein the combustion takes place at the nozzle exit.
However, Boboschewski (Figure 1) teaches an analogous system/method for injecting fuel into an internal combustion engine (see abstract and/or page 1, lines 13-14), and wherein a corresponding fuel injector nozzle (11) is provided with a heater (6) configured to heat the fuel in/at the nozzle to a desired temperature (see Fig. 1 in conjunction with page 2, lines 60-62). Boboschewski further describes at least one embodiment that entails heating the fuel to/above an autoignition (e.g., self-ignition) temperature such that ignition/combustion takes place directly [e.g., immediately, instantaneously] when the fuel exits at the outlet of the nozzle [e.g., which would define and/or encompass a continuous combustion at the nozzle exit for the duration of the fuel injection], without the aid of a separate ignition device/outside conflagrant/spark (see page 2, lines 41-50); see motivation(s) as discussed with regard to claim 1.
Regarding claims 50, 54 and 58, Bullmer in view of Boboschewski teaches the invention as claimed and as discussed above. Bullmer fails to expressly teach wherein the fuel may be natural gas such that the variable current is controlled to enable combustion of the natural gas at the nozzle exit.
However, Boboschewski (Figure 1) teaches an analogous system/method for injecting fuel into an internal combustion engine (see abstract and/or page 1, lines 13-14), and wherein a corresponding fuel injector nozzle (11) is provided with a heater (6) configured to heat the fuel in/at the nozzle to a desired temperature (see Fig. 1 in conjunction with page 2, lines 60-62). Boboschewski further describes at least one embodiment that entails heating the fuel to/above an autoignition (e.g., self-ignition) temperature such that ignition/combustion takes place directly [e.g., immediately, instantaneously] when the fuel exits at the outlet of the nozzle [e.g., which would define and/or encompass a continuous combustion at the nozzle exit for the duration of the fuel injection], without the aid of a separate ignition device/outside conflagrant/spark (see page 2, lines 41-50), and wherein the fuel heating method is applicable to any/all combustible liquids (see page 2, lines 38-40) [e.g., liquefied natural gas is a well-known combustible liquid used in the general field(s) of endeavor concerning internal combustion engines]; [e.g., the teachings per Boboschewski encompass engines that utilize natural gas as the fuel for combustion]; see motivation(s) as discussed with regard to claim 1.
Claims 6-8, 15, 27-28 and 34-35 are rejected under 35 U.S.C. 103 as being obvious over US 20150122217 (Bullmer) in view of WO 0190568 (Boboschewski) in further view of 5159915 (Saito).
Regarding claims 6, 8, 15, 27 and 34, Bullmer in view of Boboschewski teaches the invention as claimed and as discussed above. Bullmer fails to expressly teach an insulator positioned so as to electrically (and/or thermally) insulate the coil relative to the nozzle.
However, Saito (Figures 1-2, 5) teaches an analogous fuel injector (1) having a nozzle (9) and heater/coil (4) (see column 1, lines 24-29), and wherein an insulator (3) is positioned to electrically (and/or thermally) insulate the coil relative to the nozzle (see Fig. 5 in conjunction with column 3, lines 38-47).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an insulator positioned to electrically (and/or thermally) insulate the coil relative to the nozzle in the system/method per Bullmer in view of Boboschewski as a modification (or an alternative) [e.g., providing an insulator to electrically (and/or thermally) insulate the coil relatively to the nozzle per Bullmer], as suggested by Saito, so as to accordingly prevent heat energy of the heated fuel from being transmitted to the atmosphere and/or the coil (see Fig. 5 in conjunction with column 3, lines 38-47)
[additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results]; [e.g., in consideration that Bullmer, Boboschewski, and Saito are each relevant to at least the same general field(s) of endeavor concerning heated fuel injectors for internal combustion engines, engine fuel injectors, fuel injector nozzles provided with heaters/heating elements, etc., there would clearly be no surprising and/or unexpected result(s)/effect(s) yielded via the provision of providing an insulator to electrically (and/or thermally) insulate the coil relative to the nozzle].
Regarding claim 7, Bullmer in view of Boboschewski in further view of Saito teaches the invention as claimed and as discussed above. Bullmer fails to expressly teach wherein the insulator is positioned around the nozzle and between the nozzle and the coil.
However, Saito (Figures 1-2, 5) teaches an analogous fuel injector (1) having a nozzle (9) and heater/coil (4) (see column 1, lines 24-29), and wherein the insulator (3) is positioned around the nozzle and between the nozzle and the coil (see Fig. 5 in conjunction with column 3, lines 38-47); see motivation(s) as discussed with regard to claim 6.
Regarding claims 28 and 35, Bullmer in view of Boboschewski in further view of Saito teaches the invention as claimed and as discussed above. Bullmer fails to expressly teach wherein the insulator comprises an annular member that surrounds the nozzle body, wherein the annular member has an upper portion, a middle portion, and a lower portion, wherein the conductive coil wraps around the middle portion, wherein the annular member has a wider diameter at its upper and lower portions than its middle portion, wherein the upper portion of the annular member separates the conductive coil from the shoulder of the upper portion of the fuel injector, and wherein the lower portion of the annular member separates the conductive coil from the ignition cylinder.
5) teaches an analogous fuel injector (1) having a nozzle (9) and heater/coil (4) (see column 1, lines 24-29), and wherein the insulator (3) is positioned around the nozzle and between the nozzle and the coil, and such that the insulator comprises an annular member (3) that surrounds the nozzle body (see Fig. 5), wherein the annular member has an upper portion, a middle portion, and a lower portion (see Fig. 5) [e.g., the uppermost, middlemost, and lowermost portions of the insulator 3, respectively], wherein the conductive coil wraps around the middle portion (see Fig. 5), wherein the annular member has a wider diameter at its upper and lower portions than its middle portion (see Fig. 5), wherein the upper portion of the annular member separates the conductive coil from the corresponding shoulder of the upper portion of the fuel injector (see Fig. 5), and wherein the lower portion of the annular member separates the conductive coil from the ignition cylinder (see Fig. 5 in conjunction with column 3, lines 38-47) [e.g., an ignition cylinder is a well-known feature of a combustion engine, and as such, in view of Fig. 5, a degree of separation between the annular member 3 with respect to the ignition cylinder can be inferred]; see motivation(s) as discussed with regard to claim 6.
Claim 22 is rejected under 35 U.S.C. 103 as being obvious over US 20150122217 (Bullmer) in view of WO 0190568 (Boboschewski) in further view of 8439018 (Kabasin).
Regarding claim 22, Bullmer in view of Boboschewski teaches the invention as claimed and as discussed above. Bullmer fails to expressly teach a sensor configured to generate a signal indicative of an operational state for an internal combustion engine fed by the fuel injector via the ignition cylinder, and a computer in cooperation with the [0077] of Bullmer describes how the ECU [e.g., computer], based on various sensors indicating an operational state of the engine are such that a desired fuel temperature will be calculated and output to the fuel injector heater line 45 to drive the fuel heater coil 33 to heat the fuel injector accordingly to the desired temperature [e.g., the phrase “to the desired temperature” implying (or at least suggesting) that the current delivered to the coil 33 can be (or is) adjusted].
However, Kabasin (Figures 1-3) teaches an analogous heated fuel injector system (see abstract), and wherein the electric power (e.g., current) delivered to a fuel injector (10) heater element (22) is regulated based on a temperature signal (34) [e.g., from a “temperature sensing means”] via a computer (32) [see Fig. 1-3 in conjunction with column 1, lines 49-56].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have/incorporate a sensor configured to generate a signal indicative of an operational state for an internal combustion engine fed by the fuel injector via the ignition cylinder, and a computer in cooperation with the sensor and the circuit, wherein the computer is configured to (1) compare an output from the sensor with a reference value, and (2) based on the comparison, determine an adjustment for the variable current to see column 7, lines 58-67 and column 8, lines 1-12).
Claims 23-24 and 45 are rejected under 35 U.S.C. 103 as being obvious over US 20150122217 (Bullmer) in view of WO 0190568 (Boboschewski) in view of 8439018 (Kabasin) in further view of 3999525 (Stumpp).
Regarding claim 23, Bullmer in view of Boboschewski in view of Kabasin teaches the invention as claimed and as discussed above. Bullmer in view of Boboschewski in view of Kabasin fails to expressly teach wherein the sensor comprises an exhaust gas temperature sensor.
However, Stumpp (Figure 2) teaches an analogous control device (13) for a fuel injection valve (6) with an electric heating body (8) [see abstract], and wherein the extent of the heat output and its duration may be dependent on a sensed exhaust gas temperature (see column 3, lines 25-33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the sensor comprises an exhaust gas temperature sensor as a modification in the heated fuel injection apparatus of Saito in view of Bullmer in view of Kabasin, as see column 2, lines 6-22) [additionally note that the aforementioned modification constitutes the application and/or combination of well-known prior art elements/techniques in such a way as to yield highly predictable results].
Regarding claim 24, Bullmer in view of Boboschewski in view of Kabasin teaches the invention as claimed and as discussed above. Bullmer in view of Boboschewski in view of Kabasin fails to expressly teach wherein the sensor comprises (1) a speed sensor, and (2) an exhaust gas temperature sensor, and wherein the computer is further configured to (1) determined whether the engine is running based on a comparison between the speed sensor output and a reference value associated with the speed sensor, (2) in response to a determination that the engine is not running, define a startup variable current for the coil, and (3) in response to a determination that the engine is running, adjust the variable current based on the output of the exhaust gas temperature sensor in relation to a reference value associated with the exhaust gas temperature sensor.
However, Stumpp (Figure 2) teaches an analogous control device (13) for a fuel injection valve (6) with an electric heating body (8) [see abstract], and wherein the extent of the heat output and its duration may be dependent on an engine rpm (e.g., sensed speed), an exhaust gas temperature, or combinations thereof (see column 3, lines 25-33)
[note that the examiner has construed the aforementioned figure and or both of a sensed speed and a sensed exhaust gas temperature in conjunction with the association of said adjustment being with regard to starting an engine (e.g., engine is not running) or the warm running of the engine teaches and/or encompasses (at least implicitly) the remaining limitations associated with the determination of an engine running/not running, in addition to the adjustment of an electric output (e.g., current) being in relation to a reference value associated with each of the aforementioned sensed variables]; see motivation(s) as discussed with regard to claim 23.
Regarding claim 45, Bullmer in view of Boboschewski in view of Kabasin in further view of Stumpp teaches the invention as claimed and as discussed above. Bullmer in view of Boboschewski in view of Kabasin fails to expressly teach wherein the computer is configured to (1) process exhaust gas temperature data from the exhaust gas temperature sensor to determine whether combustion within the cylinder is occurring at a defined level, and (2) control adjustments of the variable current to be delivered to the coil based on the determination as to whether combustion within the ignition cylinder is occurring at the defined level.
However, Stumpp (Figure 2) teaches an analogous control device (13) for a fuel injection valve (6) with an electric heating body (8) [see abstract], and wherein the computer [e.g., the control device 13] is configured to process exhaust gas temperature data from the exhaust gas temperature sensor to determine whether combustion within the ignition cylinder is occurring at a see column 3, lines 25-33); see motivation(s) as discussed with regard to claim 23.
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over US 20150122217 (Bullmer) in view of WO 0190568 (Boboschewski) in further view of US 6481641 (Mieney).
Regarding claim 9, Bullmer in view of Boboschewski teaches the invention as claimed and as discussed above. Bullmer in view of Boboschewski fails to teach a coolant passage configured to provide a flow of a coolant to the coil.
However, Mieney (Figure 1) teaches an analogous fuel injector (14) having a heat exchanging element (12) for preheating a fuel (see Fig. 1), and explicitly teaches wherein said fuel injector is designed to have coolant circulated to the heat exchanging element to cool the fuel injector (see column 1, lines 6-16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a coolant passage (if desired) configured to provide a flow of a coolant to the coil as a modification in the fuel heating apparatus of Bullmer in view of Boboschewski, as suggested and taught by Mieney, in order to accordingly cool the associated heated fuel injector(s) [see column 1, lines 6-16]; [additionally note that the aforementioned modification constitutes the application and/or combination of well-known prior art elements/techniques in such a way as to yield highly predictable results].
Claims 29, 31 and 36 are rejected under 35 U.S.C. 103 as being obvious over US 20150122217 (Bullmer) in view of WO 0190568 (Boboschewski) in view of 5159915 (Saito) in further view of US 6481641 (Mieney).
Regarding claim 29, Bullmer in view of Boboschewski in view of Saito teaches the invention as claimed and as discussed above. Bullmer (Figures 2, 7) further teaches wherein the ignition cylinder includes an opening through which the nozzle tip and a portion of the nozzle body extend (see Fig. 7), wherein the nozzle tip extends through the opening and into the ignition cylinder (see Fig. 7).
Bullmer in view of Boboschewski in view of Saito fails to teach a coolant passage that is external to the fuel injector, wherein the coolant passage is configured to provide a flow of a coolant to the conductive coil, and wherein the upper portion of the annular member provides a seal that prevents coolant from the coolant passage leaking into the upper portion of the fuel injector, and wherein the lower portion of the annular member engages with the ignition cylinder and provides a seal that prevents coolant from the coolant passage leaking into the opening.
However, Mieney (Figure 1) teaches an analogous fuel injector (14) having a heat exchanging element (12) for preheating a fuel (see Fig. 1), and explicitly teaches wherein said fuel injector is designed to have coolant circulated to the heat exchanging element to cool the fuel injector (see column 1, lines 6-16).
Additionally, to the extent that the respective portions of the annular member per Saito are capable of achieving the claimed limitations, it would be obvious and/or only involve routine skill in the art to have the annular member configured such that it does not allow for coolant to leak by into the upper portion of the fuel injector and the ignition cylinder (Saito even teaches various materials for the annular member 3, such as rubber, of which is commonly used as a sealing material) [see Saito column 3, lines 38-42];
[e.g., if one desired to provide the coolant flow to the insulated conductive coil to accordingly cool the heated fuel injector(s), it would be obvious to have (or to configure) the annular member per Saito be such that it does not facilitate coolant leaking on either side of said annular member, especially in view of the fact that the annular member per Saito is expressly illustrated such that it would seal/obstruct (at least to some extent) a fluid flow toward each of the upper portion of the fuel injector and the ignition cylinder that would be downstream of the nozzle]; see motivation(s) as discussed with regard to claim 9.
Regarding claim 31, Bullmer in view of Boboschewski in view of Saito in view of Mieney teaches the invention as claimed and as discussed above. Bullmer fails to teach wherein the ignition cylinder includes an ignition cylinder head that engages with the lower portion of the annular member/insulator.
However, Saito (Figures 1-2, 5) teaches an analogous fuel injector (1) having a nozzle (9) and heater/coil (4) (see column 1, lines 24-29), and wherein the insulator (3) is positioned around the nozzle and between the nozzle and the coil, and as such, see Fig. 5 in conjunction with column 3, lines 38-47); see motivation(s) as discussed with regard to claim 6.
Regarding claim 36, Bullmer in view of Boboschewski in view of Saito teaches the invention as claimed and as discussed above. Bullmer in view of Boboschewski fails to teach a coolant passage configured to provide a flow of a coolant to the coil, wherein the upper portion of the annular member provides a seal that prevents coolant from the coolant passage leaking into the upper portion of the fuel injector, and wherein the lower portion of the annular member provides a seal that prevents coolant from the coolant passage leaking into an opening in the ignition cylinder.
However, Mieney (Figure 1) teaches an analogous fuel injector (14) having a heat exchanging element (12) for preheating a fuel (see Fig. 1), and explicitly teaches wherein said fuel injector is designed to have coolant circulated to the heat exchanging element to cool the fuel injector (see column 1, lines 6-16).
Additionally, to the extent that the respective portions of the annular member per Saito are capable of achieving the claimed limitations, it would be obvious and/or only involve routine skill in the art to have the annular member configured such that it does not allow for coolant to leak by into the upper portion of the fuel injector and the ignition cylinder (Saito even teaches various materials for the annular member 3, such as rubber, of which is commonly used as a see Saito column 3, lines 38-42];
[e.g., if one desired to provide the coolant flow to the insulated conductive coil to accordingly cool the heated fuel injector(s), it would be obvious to have (or to configure) the annular member per Saito be such that it does not facilitate coolant leaking on either side of said annular member, especially in view of the fact that the annular member per Saito is expressly illustrated such that it would seal/obstruct (at least to some extent) a fluid flow toward each of the upper portion of the fuel injector and the ignition cylinder that would be downstream of the nozzle]; see motivation(s) as discussed with regard to claim 9.
Claims 30 and 37-38 are rejected under 35 U.S.C. 103 as being obvious over US 20150122217 (Bullmer) in view of WO 0190568 (Boboschewski) in view of 5159915 (Saito) in view of US 6481641 (Mieney) in further view of US 20160025056 (Smaldone).
Regarding claim 30, Bullmer in view of Boboschewski in view of Saito in further view of Mieney teaches the invention as claimed and as discussed above. Saito in view of Boboschewski in view of Saito in further view of Mieney fails to expressly teach a securing fork having an opening through which the nozzle body extends, wherein the securing fork is positioned between the shoulder of the upper portion of the annular member and the upper portion of the fuel injector to help define the seal between the upper portion of the annular member and the upper portion of the fuel injector.
However, Smaldone (Figures 1, 5-6) teaches an analogous fuel injector (112-115) for use with an internal combustion engine (150, 151) [see abstract], e.g., the middlemost to lowermost portion of the respective injectors 112-115] extends, such that the securing fork is positioned between a portion of the fuel injector and an annular member [e.g., the respective cylinders] so as to define a seal [e.g., the seal defined (at least to some extent) in view of the securing fork being a device that joins the fuel injector and the cylinder head together so as to prevent them from coming apart] (see Fig. 1, 5-6).
The examiner notes that the securing fork per the instant application [e.g., Fig. 6] is applied to the fuel injector nozzle in a slightly different manner, however, to the extent that the securing fork taught by Smaldone is at the very least capable of achieving the claimed limitations, it would have been obvious to one of ordinary skill to accordingly apply and/or modify the securing fork of Smaldone such that it can be used accordingly in the fuel injector arrangement(s) per Buller (or any of the secondary references) for one or more of the following reasons:
The securing fork is taught by Smaldone is also pertinent to internal combustion engine fuel injectors, and as such, the claimed limitations are such that the proposed modification constitutes the application and/or combination of well-known analogous prior art elements in such a way as to yield highly predictable results.
In consideration that the securing fork taught by Smaldone at least broadly reads on the claimed limitations [e.g., the securing fork possesses an opening through which a nozzle body extends (or can extend), and such that said securing fork is positioned between a fuel injector portion and an annular member portion], it would merely involve routine skill in the art to apply and/or modify the securing fork per Smaldone to the other prior art fuel injector arrangement(s).
Smaldone provides explicit motivations as to why one of ordinary skill would choose to include a fuel injector securing fork per paragraph [0035], such that said securing fork facilitates holding/securing the fuel injector in position when the corresponding clamp is fixed to a cylinder head, and as such, it would have occurred to one of ordinary skill to improve other fuel injector arrangements in a similar manner and/or for similar reasons.
Regarding claim 37, Bullmer in view of Boboschewski in view of Saito in further view of Mieney teaches the invention as claimed and as discussed above. Saito in view of Boboschewski in view of Saito in further view of Mieney fails to expressly teach a securing fork having an opening through which the nozzle body extends, wherein the securing fork is positioned between the shoulder of the upper portion of the annular member and the upper portion of the fuel injector to help define the seal between the upper portion of the annular member and the upper portion of the fuel injector.
However, Smaldone (Figures 1, 5-6) teaches an analogous fuel injector see abstract], and wherein a fuel injector clamp (200) of which defines a securing fork (210, 220) having an opening (206) through which a nozzle body [e.g., the middlemost to lowermost portion of the respective injectors 112-115] extends, such that the securing fork is positioned between a portion of the fuel injector and an annular member [e.g., the respective cylinders] so as to define a seal [e.g., the seal defined (at least to some extent) in view of the securing fork being a device that joins the fuel injector and the cylinder head together so as to prevent them from coming apart] (see Fig. 1, 5-6); see motivation(s) as discussed with regard to claim 30.
Regarding claim 38, Bullmer in view of Boboschewski in view of Saito in further view of Mieney teaches the invention as claimed and as discussed above. Saito in view of Boboschewski in view of Saito in further view of Mieney fails to expressly teach wherein the ignition cylinder includes an ignition cylinder head that engages with the lower portion of the annular member/insulator.
However, Saito (Figures 1-2, 5) teaches an analogous fuel injector (1) having a nozzle (9) and heater/coil (4) (see column 1, lines 24-29), and wherein the insulator (3) is positioned around the nozzle and between the nozzle and the coil, and as such, applying the annular member/insulator to the direct-injection engine system per Bullmer would result in the ignition cylinder including an ignition cylinder head that engages with the lower portion of the annular member/insulator (see Fig. 5 in conjunction with column 3, lines 38-47); see motivation(s) as discussed with regard to claim 6.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747